Citation Nr: 1625419	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  07-31 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for right posterior piriformis syndrome.

3.  Entitlement to an initial rating in excess of 20 percent for right shoulder impingement syndrome.

4.  Entitlement to an initial rating in excess of 10 percent for lumbar spine disability.

5.  Entitlement to an initial compensable rating for chronic right hamstring muscle strain.

6.  Entitlement to an initial compensable rating for left lower extremity lipoma.  



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to February 2004.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a March 2004 rating decision of the VA Regional Office (RO) in Seattle, Washington.  The Veteran resides within the jurisdiction of the Los Angeles, California VA RO.

The appellant was afforded a Travel Board hearing in March 2016 before the undersigned Veteran's Law Judge sitting at Los Angeles, California.  The transcript is of record.  

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record discloses that following the March 2004 rating decision denying service connection for piriformis syndrome, a notice of disagreement was received in January 2005 in which the Veteran expressed a desire to appeal this matter.  The record reflects, however, that the RO did not address this matter in its August 2007 statement of the case but combined it with the issue of entitlement to a higher evaluation for degenerative disc disease L5-S1 with chronic strain, and indicated that piriformis syndrome was previously claimed as back disability.  The Board points out, however, that the Veteran claimed two separate disabilities in his October 2003 claim and that piriformis syndrome is a different disorder from disc disease and should be considered separately (although may be rated similarly).  As the Veteran filed a timely notice of disagreement to the issue of entitlement to service connection for piriformis syndrome, he must be furnished a statement of the case as to this matter. See Manlincon v. West, 12 Vet. App. 238. 240-21 (1999).

The Veteran testified on personal hearing in March 2016 that he received treatment for claimed disabilities at the West Los Angeles VA Medical Center and the VA Temple Street (Ambulatory Care Center).  The Board observes that the most recent VA outpatient records date through July 2013.  Therefore, VA records dating from August 2013 should be requested from each facility and associated with the claims folder. See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board observes that it appears that service connection for the disabilities on appeal was established on the basis of service treatment records and that the Veteran has never had a VA examination for compensation and pension purposes.  The Court of Appeals for Veterans Claims has held that when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. See Snuffer v. Gober, 10 Vet. App. 400, 403; Proscelle v. Derwinski, 2 Vet. App. 629, 632(1992).  As such, the appellant should be scheduled for a VA examination to ascertain the status of the service-connected disabilities on appeal.

Additionally, the Veteran asserts that he has a right knee disorder that is of service onset for which service connection should be granted.  The record reflects that the appellant was treated for right knee symptomatology in January 2002.  It appears that he has never had a VA compensation examination as to this claimed disability.  VA is obligated to provide an examination where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs or symptoms of disability might be associated with active service, and the record does not contain sufficient information to make a decision on a claim. 38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006).  As such, the Veteran should be scheduled for a VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case on the issue of entitlement to service connection for piriformis syndrome.  If additional development is indicated, it should be accomplished.  The Veteran is advised that the Board cannot exercise appellate jurisdiction over this claim in the absence of a timely perfected appeal.

2.  Request VA outpatient records dating from August 2013 from the West Los Angeles VA Medical Center and the VA Temple Street Ambulatory Care Center and associate with Virtual VA/VBMS.  All attempts to obtain the records should be documented.

3.  Thereafter, schedule the Veteran for VA examination of his right shoulder, low back, right knee right hamstring muscle, and left lower extremity lipoma by an appropriate examiner.  The examiner must be provided access to Virtual VA/VBMS to review prior to the examination.  The examination report should include a discussion of the Veteran's documented clinical history and assertions.  All appropriate tests and studies should be conducted and clinical findings should be reported.  After reviewing the claims folder and examining the Veteran, the examiner should provide diagnoses, and opine whether it is at least as likely as not (a 50 percent or better probability) any current right knee disability is related to symptoms in service, or is more likely of post service onset and unrelated to active duty.  

The examiner must provide well supported opinions as to the functional effects of each of the Veteran's service-connected disorders.  The examiner must provide full rationale for the opinions and reference the facts relied upon in reaching his or her conclusions regarding the claims for service connection. 

4.  After taking any further development deemed appropriate, the RO should re-adjudicate the issues on appeal.  If a benefit sought is not granted, the appellant and his representative must be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

